Holmes, J.,
dissenting in part and concurring in part. I agree that entrapment is an affirmative defense, but completely fail to understand how a jury instruction which does not state that the defense has the burden of proving such affirmative defense is prejudicial to the one asserting same. Here, the trial court incorrectly stated to the jury that entrapment was not an affirmative defense, but the error was harmless beyond a reasonable doubt. *195The trial court’s erroneous instruction, in effect, placed a greater burden on the state by requiring the state to disprove the claim of entrapment. The incorrect instruction worked in the appellant’s favor by unnecessarily enlarging the burden of proof to be discharged by the state. Such is not reversible error pursuant to Chapman v. California (1967), 386 U.S. 18.